984 So.2d 1268 (2008)
Desmond RADCLIFFE, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE o/b/o Sophia N. Chambers, Appellee.
No. 4D08-1125.
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
Desmond Radcliffe, West Palm Beach, pro se.
Bill McCollum, Attorney General, Tallahassee, and Toni C. Bernstein, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
On appellee's confession of error that there is insufficient evidence to support the award of child support, we reverse and remand for entry of a new proposed administrative support order and, if no timely request for an administrative hearing is made, the entry of a final administrative support order.
KLEIN, STEVENSON and TAYLOR, JJ., concur.